Citation Nr: 0910620	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative changes of the lumbar spine.  

2.  Entitlement to service connection for claimed 
epididymitis.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in January 2008.  

The Board in February 2008 held that new and material 
evidence had been received to reopen the previously-denied 
claim of service connection for epididymitis.  That action 
remanded the reopened claim to the RO for further 
development.  

In addition, the February 2008 Board decision remanded the 
issue of service connection for degenerative changes of the 
lumbar spine to the RO for additional evidentiary 
development.  

In a January 2009 letter, the Veteran wrote that his service 
representative had retired and that he desired a new 
representative.  The Veteran did not, however, indicate that 
he wished to revoke the power of attorney appointing the 
South Carolina Department of Veterans Affairs (SCDVA) as his 
representative.  Nor does the record indicate that SCDVA has 
withdrawn as the Veteran's appointed representative.  

Finally, the Board notes, the Veteran's power of attorney 
does not specify that the Veteran wished to appoint only the 
now-retired individual as his representative.  Therefore, the 
Board will proceed under the assumption that the Veteran 
wishes to retain SCDVA as his representative.  See 38 C.F.R. 
§§ 14.631(b) (if a power of attorney names an organization as 
the representative, VA may treat the power of attorney as an 
appointment of the entire organization as the representative, 
unless the Veteran specifically indicates otherwise); 
20.1304.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
finding of low back joint or disc disease or a scoliosis in 
service or for many years thereafter.  

2.  The currently demonstrated degenerative joint and disc 
disease of the lumbar spine with a mild thoracic spine 
scoliosis is not shown to be due to an injury or other event 
or incident of the Veteran's active service.  

3.  The currently demonstrated chronic left epididymitis is 
shown as likely as not to be due to a continuity of related 
testicle manifestations that began during the Veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
degenerative joint and disk disease of the lumbar spine and a 
thoracic spine scoliosis due to disease or injury that was 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic left epididymitis is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In June 2005, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the August 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims for 
service connection and has had ample opportunity to respond.  

The June 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.

Accordingly, the Board finds that the June 2005 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal.  He was 
afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in January 2009.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

In an undated letter received in January 2009, the Veteran 
indicated that his service representative had retired.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The Veteran was afforded VA examinations in October and 
November 2008 for the express purpose of determining whether 
his claimed disorders are due to active service.  The Board 
finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b).  

The Board notes that in this case arthritis is a condition 
defined in 38 C.F.R. § 3.309(a) as "chronic" disability for 
which service connection on a presumptive basis may be 
established.  Epididymitis, on the other hand, is not a 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  


Degenerative Changes of the Lumbar Spine

The Veteran asserts that his current low back problems are 
due to a back injury suffered during service.  

The record shows that the Veteran is competently diagnosed 
with a current low back disorder.  A July 2003 VAMC treatment 
note shows that the Veteran was seen for complaints of back 
spasms.  

On examination, the physician noted palpable spasms in the 
left paraspinal region.  The diagnosis was low back pain 
musculoskeletal in nature.  In addition, a July 2003 VAMC 
treatment note reported that a lumbar spine X-ray study 
revealed degenerative joint disease (DJD).  

The Veteran has also undergone numerous X-ray studies and 
magnetic resonance imaging (MRI) scans.  These include a May 
2005 VA MRI of the lumbar spine, which showed degenerative 
disc disease at several levels of the lumbar spine, most 
severe at the L5-S1; annular bulging encroaching upon the 
central spinal column anteriorly at several levels of the 
lumbar spine, most pronounced at the L5-S1 level and at the 
L3-4 levels; severe degenerative stenosis at both L5-S1 
intervertebral nerve root canals; none of the other lumbar 
intervertebral nerve root canals were significantly stenotic; 
no other abnormalities at the lumbar spine; the conus 
appeared normal and ended at the level of the L1 vertebra.  

Further, an August 2006 lumbar spine X-ray report noted 
localized DJD with degenerative disc disease at L5-S1.  Then, 
a September 2006 lumbar spine MRI report noted broad-based 
disc bulge at L4-L5 and L3-L4; small central herniation at 
L5-S1abutting, but not compressing, the nerve roots.  A 
September 2006 follow-up treatment note showed an assessment 
of chronic lower back pain.  

Finally, as explained in more detail hereinbelow, the Veteran 
underwent a VA spine examination in October 2008.  Based on 
his examination, the examiner provided diagnoses of DJD of 
the lumbar spine; degenerative disk disease of the lumbar 
spine; and a mild thoracic spine scoliosis.  

Accordingly, the first element of a service connection claim 
is met.  However, a veteran seeking service connection must 
establish not only the existence of a present disability, but 
also an etiological connection between his active service and 
the present disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In that regard, the STR shows that the Veteran sought 
treatment in October 1972 for complaints of low back pain 
following a football injury.  The diagnosis was mild 
lumbosacral strain.  In November 1972, he was seen again with 
complaints of increased pain intermittently with increased 
activity.  

Otherwise, the STR documented no complaints, findings, or 
diagnosis of a back disorder.  Importantly, his December 1973 
separation examination report shows that the lower 
extremities were found "normal."  On the accompanying self-
report, the Veteran indicated that he had never had recurrent 
back pain.  

Although the Veteran has asserted that he was involved in a 
motor vehicle accident during service, the STR does not 
document treatment for any related injuries.  

Since the Veteran's disability was not diagnosed during 
service or for many years thereafter, service connection may 
only be established if there is evidence demonstrating that 
it was in fact "incurred" during service.  Velez v. West, 
11 Vet. App. 148, 152 (1998).  

In that regard, the Veteran underwent two VA examinations.  
First, as noted, the Veteran underwent a VA examination in 
October 2008.  

After reviewing the relevant medical history documented in 
the claims file, the examiner noted the Veteran's report of 
an in-service tractor-trailer accident with subsequent low 
back pain.  The Veteran reported not seeking treatment at the 
time, but having low back pain that had progressively 
worsened from that time.  The Veteran also asserted that he 
made multiple clinic visits during service, but was unsure 
what treatment he received.  

The examiner also documented the Veteran's current 
complaints, including weather-related flare-ups.  Then, the 
examiner noted the results of an October 2008 thoracic spine 
X-ray study, which showed mild scoliosis and mildly decreased 
height of the T9 vertebral body, and an October 2008 
lumbosacral X-ray, which showed moderate degenerative disk 
disease at L4-L5, with disk space narrowing; moderate facet 
hypertrophy was also present at those levels.  

Finally, the examiner performed a thorough clinical 
examination.  As noted, the examiner provided diagnoses of 
degenerative joint disease of the lumbar spine; degenerative 
disk disease of the lumbar spine; and mild thoracic spine 
scoliosis.  

The examiner opined that the current back disorder was likely 
a chronic degenerative process and was less likely as not due 
to an injury or other documented event during his period of 
active service.  In support, the examiner explained that the 
STR noted one episode of treatment for complaints of low back 
pain; the injury occurred while playing football and resulted 
in right paraspinal muscle spasms.  The diagnosis was that of 
muscle strain and was treated conservatively.  No further 
treatment was shown after November 1972, and the separation 
examination did not identify a low back condition.  The 
examiner then noted the more recent results of a May 2005 
MRI, which occurred many years following discharge.  Further, 
the record was noted to show no continuity of treatment for a 
chronic back condition.  

The Veteran then underwent a VA examination in November 2008.  
After reviewing the relevant medical history as documented in 
the claims file, the examiner noted that the Veteran 
underwent no treatment for back pain in service and did not 
endorse back pain at the time of separation.  There was only 
a single incidence of back pain complaints, though no 
abnormalities were found.  The examiner also noted the 
Veteran's description of a motor vehicle accident in service 
for which he was not examined or hospitalized.  

In addition, the examiner pointed out that the STR included a 
diagnosis of malingering and indication of alcohol abuse.  He 
also observed that the Veteran worked in construction for 20 
years following service, which involved lifting and moving 
things, plus other physical labor.  

Next, the examiner reviewed the current complaints and 
performed a thorough clinical examination.  Based on his 
examination, the examiner provided a diagnosis of chronic low 
back pain without evidence of radiculopathy.  According to 
the examiner, due to the absence of documentation of back 
pain or a motor vehicle accident in-service, plus his 20-year 
history of construction work, the Veteran's current back pain 
was not related to his active service.  

In support of his claim, the Veteran reiterated at his 
January 2008 hearing that he injured his back during service 
when he was involved in a tractor-trailer accident.  
Thereafter throughout service, this caused such symptoms as 
aches and pains and having his back "lock up."  He 
continued having symptoms following service, but did not have 
back surgery because his doctors told him it was not an 
option.  

Based on a careful review the evidence, the Board finds that 
service connection for a low back disability is not 
warranted.  Importantly, the two VA examiners, whose 
uncontroverted medical opinions were factually accurate, 
fully articulated, and based on sound reasoning, found that 
the Veteran's back disability is not related to his active 
service.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008); Guerrieri, 4 Vet. App. at 470-71; Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  

Furthermore, the passage of nearly 30 years between the 
Veteran's discharge and the medical documentation of his 
disability is evidence against his claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board has carefully considered the Veteran's lay 
assertions in making its determination.  The Veteran, as a 
lay person, is competent to report on the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  

The Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or etiology opinion.  Therefore, his lay opinion does not 
constitute competent medical evidence in support of his claim 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In short, the competent evidence of record establishes that 
the Veteran's currently diagnosed low back disability did not 
have its onset in service or is related to any event or 
incident of his active service.  


Epididymitis

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the Veteran's October 1970 entrance examination 
did not note any conditions relating to the genitourinary 
system.  Moreover, in his entrance examination self-report, 
the Veteran reported no complaints or treatment relating to 
epididymitis.  .

The STR includes a February 1971 clinical record showing that 
the Veteran sought treatment for complaints of swollen left 
testes for two days.  The physician noted that the Veteran 
reported having sought treatment from his local doctor six 
months prior for epididymitis on the right side, which would 
have been prior to his entrance into active service.  The 
physician provided diagnoses of left epididymitis and mass, 
left scrotal area of undetermined etiology.  

Although the physician documented the account of receiving 
treatment prior to service for epididymitis, the Veteran is a 
layperson.  Therefore, his account does not constitute the 
type of evidence that would serve as the basis for a finding 
that a condition preexisted service.  Paulson v. Brown, 7 
Vet. App. 466 (1995).  

Since the physician's opinion did not otherwise appear to be 
based on contemporary clinical evidence or a recorded 
history, his statement does not provide clear and 
unmistakable evidence that the Veteran's epididymitis 
preexisted service.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (a health care professional's conclusion is not 
probative without a factual predicate in the record and 
cannot overcome the presumption of soundness absent 
contemporaneous clinical evidence or recorded history on the 
record).  

Since the record does not show that the Veteran's 
epididymitis preexisted service, the Board finds that the 
presumption of soundness is not rebutted.  

The STR, in addition to the treatment notes, also includes a 
July 1971 note documenting a moderately swollen, tender left 
testicle, diagnosed as possible gonoeoccal epididymitis.  The 
following day, a dermatology note shows that a diagnosis of 
gonorrhea was returned.  Similarly, an August 1971 treatment 
note provided diagnoses of status post gonorrhea and chronic 
epididymitis, bilateral (rule out nervous etiologies 
(malingering)).  

In the December 1973 separation examination report, the 
examiner found that the genitourinary system was "normal."  
On the accompanying self-report, the Veteran indicated that 
he had received treatment for epididymitis, which he also 
noted as "swollen testicles."  

Following service, the medical evidence of record includes an 
April 1983 VA Medical Certificate documenting the Veteran's 
complaints of left testicle swelling for five days, with a 
history of epididymitis.  

In order to determine the etiology of the claimed 
epididymitis, the Veteran underwent a VA examination in 
October 2008.  After reviewing the relevant medical history 
as documented in the claims file, the examiner noted that the 
Veteran currently denied having a history of epididymis until 
active duty.  The examiner found that the STR documented 
numerous episodes of treatment in-service.  

In addition, the examiner recorded the Veteran's current 
complaints and performed a thorough clinical examination.  
The examiner found that the testicles were only remarkable 
for a prominent left epididymal head, which was mildly tender 
to palpation.  He provided a diagnosis of chronic 
epididymitis of the left testicle.  

Then, based on his examination, the examiner opined that, 
although the Veteran had a long history of epididymitis, his 
current testicular disability was less likely as not due to 
an episode of epididymitis or other incident in his period of 
active service.  

Further, there was a long gap following discharge until the 
Veteran was seen again for complaints of epididymitis.  The 
examiner also found important the February 1971 note stating 
that the Veteran had been seen six months prior to his 
entrance into service.  

In support of his claim, the Veteran testified at his hearing 
that he continued experiencing flare-ups following service.  
Presently, he reported having one testicle that had hardened, 
atrophied and gotten smaller.  

Based on this record, the Board finds the evidence to be 
relative equipoise in this case in showing that the Veteran 
as likely as not has chronic left epididymitis that as likely 
as not is due to recurrent episodes of infection that began 
during his service.  While the VA examiner found that the 
epididymitis was not related to his active service, this 
opinion did not fully address the Veteran's credible 
statements of having a continuity of symptomatology since 
service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for chronic left epididymitis is 
warranted.  


ORDER

Service connection for a back disability manifested y 
degenerative changes of the lumbar spine is denied  

Service connection for chronic epididymitis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


